Citation Nr: 0207485	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  99-19 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disease. 


REPRESENTATION

Appellant represented by:	George Agnew, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active duty from January 1982 to February 
1986.  These dates have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which entitlement to service 
connection for an acquired psychiatric disability was denied.

In January 2001, the Board remanded this case for additional 
development.  This case in now once again before the Board. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder is unrelated to service.  

2.  Psychosis was not present within one year of the 
veteran's separation from active service. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 1991); 38 C.F.R. § 3.303, 3.397, 3.3.09 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disorder that was 
incurred in or aggravated during the veteran's active duty 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain 
disorders, including psychoses, are presumed to have been 
incurred in service if manifested within a year of separation 
from service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Service medical records are unavailable.  The RO has made 
various attempts to obtain service medical records.  An April 
1999 response from National Personnel Records Center reflects 
that medical microfiche has been sent to the RO at North 
Little Rock, Arkansas.  The RO at North Little Rock has since 
indicated that it did not have possession of the veteran's 
service medical records.  The RO at this point has exhausted 
all possible means of obtaining service medical records.  See 
Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999).  

The veteran contends that while in service he received 
treatment once for a psychotic disorder.  Although complete 
service medical records are not available, the veteran has 
submitted records that, consistent with his history, document 
psychiatric treatment in service in 1985.  The obligation of 
the Board to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule is 
especially heightened in cases where the service medical 
records are presumed destroyed.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  In this case, service medical records 
documenting the claimed treatment are available as a result 
of the veteran's submission.  

Those records reflect that the veteran initially was admitted 
in October 1985, at which time assessments included alcohol 
abuse, probable antisocial personality, and possible acute 
psychosis.  Other entries from the date of admission reflect 
diagnoses of acute psychosis.  On 10 October 1985, diagnoses 
consisted of borderline personality disorder; micropsychotic 
episode secondary to the personality disorder; and alcohol 
abuse secondary to the personality disorder.  A discharge 
note reflects that on 16 October 1985, diagnoses consisted of 
borderline personality disorder and alcohol dependence.  The 
veteran was discharged to duty.  

The veteran testified that he first received treatment 
through the VA after service for a psychiatric disorder in 
1989.  Records of treatment provided through the VA in April 
and May 1994 set forth diagnoses of cocaine and alcohol 
dependence and reflect that the veteran received treatment 
for schizoaffective disorder.  More recent records of 
treatment provided through VAMC Jackson, Mississippi, reflect 
a diagnosis of chronic schizophrenia, paranoid type, in March 
1999.  The veteran has not indicated that he received 
treatment for a psychiatric disorder during the year 
subsequent to his separation from service or that any 
physician has related a current psychiatric disorder to 
service.  

In April 2001 the veteran reported a history of 
hospitalizations for schizophrenia.  He also reported a 
history of cocaine use.  Impressions consisted of chronic 
schizophrenia, paranoid type, and psychosis secondary to drug 
and alcohol abuse.  The examining physician did not offer any 
opinion as to whether a current psychiatric disorder is 
related to service.  

In August 2001, the veteran underwent a VA examination 
provided by a psychologist who diagnosed schizoaffective 
disorder; polysubstance abuse, alcohol and cocaine; rule out 
substance induced thought disorder/delusional disorder.  The 
examiner stated in part:

The patient does have a current psychotic 
disorder that is most consistent with a 
schizoaffective disorder, however, there 
is some reason to suggest chronic 
substance abuse could have resulted in 
delusional thought patterns.  His current 
psychiatric complaints do not appear to 
be etiologically related to substance 
abuse except that substance abuse 
patterns have exacerbated his personality 
disorder and interpersonal functioning.  
From his history and presentation, 
substance abuse and personality disorders 
do appear to be present at the time he 
was on active duty.  There is no evidence 
to support existence of hallucinations 
during active duty time.  He was 
delusional acutely, but it resolved 
quickly, during the incident in 1985.  
This could be considered a decompensation 
of his personality disorder.  These facts 
make for a difficult decision regarding 
service-connected issues given the 
multitude of psychiatric conditions he 
possesses.  His delusional disorders do 
appear to have developed much later and 
after his discharge from the military.  
However, his delusional thinking could be 
such that he could maintain himself in 
the community without treatment due to 
lack of a bizarre nature to his delusions 
or behavior.  

A VA medical examiner who examined the veteran 
contemporaneously set forth impressions that included 
schizoaffective disorder, depressive type.  That examiner 
concurred with the conclusions set for the by the VA 
psychologist.  

This evidence does not warrant a grant of service connection 
for an acquired psychiatric disorder.  Although a VA 
examining psychologist concluded that a current acquired 
psychiatric disorder is likely not the result of substance 
abuse, the examiner's opinion, together with other evidence 
in the claims file, suggests that the veteran's disorder is 
unrelated to service.  The examiner's opinion that the 
veteran was delusional acutely, that this could be considered 
a decompensation of the personality disorder, and that the 
delusional disorders appear to have developed much later 
suggest that the veteran's current disorder is unrelated to 
the in-service incident.  The examiner's reference to a 
possibility that that the veteran could maintain himself in 
the community without treatment suggests only an outward 
possibility that a relationship exists; the Board does not 
construe the examiner's statement as a statement that it is 
as likely as not that the veteran's current disorder had its 
onset in service.  

The examiner's conclusion is consistent with the 
characterization in service of psychosis as "acute" and of 
"a micropsychotic episode" as secondary to borderline 
personality disorder.  The examiner's conclusion is also 
consistent with the fact that a psychiatric disorder was not 
diagnosed after service until years after the veteran's 
separation from service.  Even assuming, for the sake of 
argument that the veteran first received treatment for a 
psychiatric disorder in 1989, treatment for a chronic 
acquired disorder was not received until years after the 
veteran's separation from active service. 

There is no indication that the veteran was treated for 
psychosis during the one-year period following his discharge 
from service, and the veteran has not indicated as such.  The 
Board finds, therefore, that a psychosis was not present 
during that period of time.  The claims file does not reflect 
a medical opinion that a current disorder is related to 
service, and the veteran has not indicated that such an 
opinion exists.  The Board finds, based on this evidence, 
that a current acquired psychiatric disorder is not related 
to service.  

Although the VA examiner also suggested that a personality 
disorder had its onset in service, the Board observes that 
service connection is not available for a personality 
disorder.  Notwithstanding the fact that service connection 
may be established for a mental disorder superimposed upon a 
personality disorder, personality disorders are not diseases 
or injuries for compensation purposes, except to the extent 
that they are proximately due to or the result of a service-
connected disease or injury.  Winn v. Brown, 8 Vet. App. 510, 
516 (1996); Elkins v. Brown, 8 Vet. App. 391, 395 (1995); 
Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 38 C.F.R. 
§§ 3.310(a), 4.9, 4.127; see also 38 C.F.R. §§ 3.303(c); 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90)(service connection for 
a congenital disability may be awarded if the disability is 
aggravated during active service).  Because a current a 
current acquired psychiatric disorder is not related to 
service, service connection for such a disorder is 
unavailable.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the veteran's claim.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO Board previously remanded this case for consideration 
of the VCAA.  The RO considered the provisions contained 
therein.  The Board finds, further, that VA's duties have 
been fulfilled.   

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant and his representative have been 
notified in the March 2001 letter mailed by the RO, as well 
as in the statement of the case and supplemental statement of 
the case, of the type of evidence needed to substantiate his 
claim.  Furthermore, VA has obtained all pertinent, available 
evidence identified by the appellant.  

The appellant has not identified any evidence, other than 
service medical records, that could not be obtained.  The 
appellant has been notified of the inability to obtain 
complete service medical records and has provided pertinent 
portions of those records.  Thus, there is no unfulfilled 
duty to notify the appellant of evidence that VA was unable 
to obtain.  

The appellant has made reference in his testimony to 
treatment received though VAMC Jackson, Mississippi, in 1989.  
During a VA examination in August 2001, he made reference to 
hospitalizations in Little Rock, Arkansas, and in Georgia.  
Assuming that these hospitalizations took place, records of 
these hospitalizations are not in the claims file.  These 
records are not pertinent to the Board's analysis, however.  
The Board has assumed, for purposes of analysis, that the 
appellant suffers from a current psychiatric disorder.  The 
Board has also assumed for purposes of analysis that the 
veteran received treatment for an acquired psychiatric 
disorder as early as 1989, the earliest date of receipt of 
post-service treatment represented by appellant.  The veteran 
has not represented that any of the records in question 
contain an opinion that the veteran's disorder is related to 
service performed years prior to treatment received.  Any 
additional records identified, therefore, would not alter the 
Board's analysis and are not pertinent.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No additional 
examination is needed in order to resolve the issues before 
the Board, and, therefore, no additional examination is 
warranted. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties both 
to notify and to assist the appellant in this case.  Further 
development and further expenditure of VA's resources is not 
warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSEL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

